Citation Nr: 1109391	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  07-24 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to restoration of a 40 percent evaluation for the Veteran's service-connected traumatic arthritis of anterior cruciate ligament insufficiency of the right knee, effective December 1, 2006, to include the issue of whether the reduction to a 20 percent evaluation was proper.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder with psychotic symptoms.

3.  Entitlement to service connection for degenerative joint disease of the left knee, to include as secondary to the Veteran's service-connected right knee disability.

4.  Entitlement to service connection for a chronic lumbosacral strain (claimed as a low back condition), to include as secondary to the Veteran's service-connected right knee disability.




REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to November 1981.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in Nashville, Tennessee.  

With respect to the issue of entitlement to restoration of the 40 percent rating for the Veteran's service-connected right knee disability, the record reflects that this determination was not made in connection with a claim for an increased rating and the Veteran has specifically only sought restoration of the 40 percent rating.  Consequently, the Board has not additionally considered the issue of entitlement to a rating in excess of 40 percent for this service-connected disability.  

In his November 2009 Substantive Appeal (on VA Form 9), the Veteran requested a Travel Board hearing with a member of the Board.  The Veteran failed to appear for his hearing scheduled on November 18, 2010.  In a November 18, 2010, statement, the Veteran's representative stated that the Veteran did not want to reschedule his hearing.  Thus, based upon this later document, the Board finds that the Veteran has withdrawn his earlier request for a hearing and will proceed with this appeal.  

The Board notes that the psychiatric claim on appeal has been developed by the RO to include only major depressive disorder.  However, the Court of Appeals for Veterans Claims (CAVC or Court) has recently held that the scope of a mental health disorder claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the major depressive disorder claim has been recharacterized to include any psychiatric disorder.  

The issues of entitlement to service connection for degenerative joint disease of the left knee, to include as secondary to the Veteran's service-connected right knee disability, and entitlement to service connection for a chronic lumbosacral strain (claimed as a low back condition), to include as secondary to the Veteran's service-connected right knee disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In the June 2006 decision at issue, the RO proposed to reduce the rating for the Veteran's service-connected right knee disability from 40 percent to 20 percent.  

2.  In a June 2006 letter, the Veteran was given due process notice of the proposed reduction in the rating for his service-connected right knee disability.  The letter also apprised him of the right to submit additional evidence to contest the reduction and request a pre-determination hearing.  

3.  The 40 percent rating for his right knee disability had been in effect since May 1, 1999, so more than five years at the time of the reduction.

4.  At the time of that September 2006 rating decision that implemented the reduction, there was no evidence showing actual sustained and material improvement in the Veteran's right knee that was reasonably certain to be maintained under the ordinary conditions of life.  

5.  The Veteran's current major depressive disorder with psychotic symptoms is shown to be etiologically related to his active military service.


CONCLUSIONS OF LAW

1.  The reduction of the Veteran's disability rating for his traumatic arthritis of anterior cruciate ligament insufficiency of the right knee from 40 percent to 20 percent, effective December 1, 2006, was not proper, and thus restoration of the 40 percent rating is warranted, effective December 1, 2006.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Codes (DCs) 5010-5262 (2010).

2.  The criteria for service connection for the Veteran's major depressive disorder with psychotic symptoms have been established.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reduction Claim

In December 1996, the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, granted service connection for the Veteran's right knee disability and awarded a 0 percent (noncompensable) disability rating for this disorder, effective from June 12, 1996, the date of the Veteran's service connection claim.  

In April 1998, the RO increased the Veteran's service-connected right knee disability to 10 percent, effective from June 12, 1996.

In April 1999, the RO assigned the Veteran a temporary total disability rating for surgical treatment on the Veteran's right knee requiring convalescence.  Following the temporary total disability rating, the RO assigned a 40 percent disability rating, effective May 1, 1999.  

Following a routine VA examination in May 2006, the RO issued a rating decision in June 2006 proposing to decrease the Veteran's disability rating for his right knee disability from 40 percent to 20 percent disabling.  

In a June 2006 letter, the Veteran was given due process notice of the proposed reduction in the rating for his right knee disability.  The letter also apprised him of his right to submit additional evidence to contest the reduction and request a pre-determination hearing.  

The current appeal arises from a September 2006 rating action in which the RO reduced the disability rating for the Veteran's right knee disability from 40 percent to 20 percent, effective as of December 1, 2006.  The Veteran then perfected a timely appeal with respect to this reduction.  

Generally, when a reduction in the evaluation of a service-connected disability or employability status is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and be furnished detailed reasons therefore.  38 C.F.R. 
§ 3.105(e).

In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  If no additional evidence is received within the prescribed time period to contest the reduction, the proposed action may be accomplished.  The effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. 
§ 3.105(e).

In this regard, the Board finds that the RO satisfied the procedural due process notification requirements under 38 C.F.R. § 3.105(e).  Specifically, after the proposed reduction in June 2006, and being apprised of it in June 2006, the Veteran was given 60 days to present additional evidence and was notified at his address of record.  In response, the Veteran submitted a lay statement and his VA outpatient treatment records were obtained.  Subsequently, the final rating action was issued in September 2006 and the 40 percent rating for his service-connected right knee disability was reduced to 20 percent.  The effective date of the reduction, December 1, 2006, was the first day of the third month following the notice of the September 2006 decision.  Thus, the RO carried out the reduction in accordance with the procedural due process requirements of 38 C.F.R. § 3.105(e).

Here, the effective date of the prior 40 percent rating was May 1, 1999.  The effective date of the reduction to 20 percent was December 1, 2006.  Thus, the 40 percent rating was in effect for at least five years.

The requirements for a reduction in the evaluation for disabilities in effect for five years or more are set forth at 38 C.F.R. § 3.344, which requires evidence of sustained material improvement that is reasonably certain to be maintained, as shown by full and complete examinations, to justify a reduction.  The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the Veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Brown, 5 Vet. App. at 421.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that improvement reflects an improvement under the ordinary conditions of life and work.  If there is any doubt, the rating in effect will be continued.  See Brown, 5 Vet. App. at 417-18.  

Hence, resolution of this case turns on whether VA provided the Veteran a full and complete evaluation and reduced his rating only upon a determination that it was reasonably certain that any improvement shown would be maintained under the ordinary conditions of life.  38 C.F.R. §§ 3.344(a), (c).

In the September 2006 rating decision that decreased the Veteran's disability rating from 40 percent to 20 percent disabling, the RO cited to the May 2006 VA compensation examination.  This examination was the basis for the RO's proposal to reduce.  The Veteran was not provided another VA examination prior to implementation of the actual rating reduction in September 2006.  The May 2006 VA examiner did not review the claims file before providing his findings.  The May 2006 VA examiner also did not provide an opinion concerning whether any improvement shown could be maintained under the ordinary conditions of life.  38 C.F.R. §§ 3.344(a), (c).

In this case it is quite apparent that while the VA medical examination findings were considered in terms of rating the Veteran's disability, the regulatory provisions concerning stabilization of disability evaluation pursuant to 38 C.F.R. § 3.344 were not applied.  There was no consideration of the Veteran's medical history to determine if a full and complete examination had been conducted.  The reduction was based on one examination without consideration of any sustained improvement.  The provisions of 38 C.F.R. § 3.344 were not contemplated in the September 2006 rating decision that implemented the reduction.

It has been determined that where VA reduces the veteran's disability rating without observing applicable laws and regulations the rating is void ab initio and the Court will set aside the decision as " 'not in accordance with the law.' "  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Kitchens v. Brown, 7 Vet. App. 320 (1995).

In the absence of consideration of C.F.R. § 3.344 by the RO in reducing the Veteran's 40 percent disability evaluation to 20 percent, the Board is compelled to conclude that restoration of the 40 percent disability evaluation for the Veteran's service-connected traumatic arthritis of anterior cruciate ligament insufficiency of the right knee is warranted, effective December 1, 2006.  See Hayes v. Brown, 9 Vet. App. 67, 73 (1996) (improper reduction reinstated effective date of reduction).


Acquired Psychiatric Disorder Claim

The Veteran is seeking service connection for his acquired psychiatric disorder.  The Veteran's primary contention is that his major depressive disorder is related to his service-connected right knee disability.  

In order to prevail under this theory of entitlement there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disability, the secondary disability shall be considered a part of the original condition.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular nonservice- connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, a current diagnosis has been established.  The Veteran has been diagnosed with major depressive disorder, documented in the July 2008 VA examination report.

It is also undisputed that the Veteran is currently service-connected for a right knee disability.  

As for a positive nexus opinion, the file contains one positive nexus opinion.  Specifically, in July 2008, the Veteran was afforded a VA examination.  The VA examiner, following a review of the claims file and a physical examination of the Veteran, concluded that the Veteran's "depression is caused by his chronic orthopedic problems and chronic pain as there is no other reason for his being depressed."  Additionally, the Veteran's private physician, Dr. S.P., in a medical opinion dated in August 2006 determined that the Veteran suffers from significant depression due to his right knee disability and its chronic pain.  The claims file contains no contrary medical opinions.  

Therefore, the positive evidence of record, combined with the Veteran's lay statements regarding the reported date of onset of his acquired psychiatric disorder, persuades the Board that the Veteran's major depressive disorder is related to his service-connected right knee disability.  In sum, the Board finds that the evidence is in favor of the claim for service connection.  As such, the appeal is granted.



Notice and Assistance

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the new law does not preclude the Board from adjudicating the Veteran's above claims.  This is so because the Board is taking action favorable to the Veteran by granting the claims in full.  Thus, a decision at this point poses no risk of prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

Entitlement to restoration of a 40 percent disability evaluation for the Veteran's service-connected traumatic arthritis of anterior cruciate ligament insufficiency of the right knee is granted, effective December 1, 2006, subject to the statutory and regulatory provisions governing the payment of monetary benefits.

The Veteran's claim for service connection for major depressive disorder with psychotic symptoms is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the remaining claims can be properly adjudicated.  

The Veteran is seeking service connection for his lumbar spine disorder and his left knee disorder.  His primary contention is that these disorders are the result of his service-connected right knee disability.

In July 2008, the Veteran was afforded a VA examination to determine the nature and etiology of his lumbar spine disorder and left knee disorder.  The VA examiner determined that the Veteran's lumbar spine disorder and left knee disorder were not "caused by or a result of" his service-connected right knee disability.  However, this opinion fails to address the theory of aggravation.  Indeed, secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

The Board notes that VA amended 38 C.F.R. § 3.310(b), the regulatory provision governing secondary service connection on the basis of aggravation, effective from October 10, 2006.  The regulation now appears to require establishing a baseline level of disability for the nonservice-connected condition prior to the aggravation.  
Therefore, upon remand, the VA examiner must also address whether the Veteran's lumbar spine disorder and left knee disorder were aggravated by his service-connected right knee disability, to include consideration of the new regulations.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall ask the original July 2008 VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA examination to ascertain the etiology of his currently diagnosed lumbar spine disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should address the following:

(a) Is it at least as likely as not (a 50 percent likelihood, or greater) that the current lumbar spine disorder is proximately due to a service-connected disability, to include the Veteran's service-connected right knee disability? 

(b) Is it at least as likely as not (a 50 percent likelihood, or greater) that the current lumbar spine disorder is increased in severity as a result of a service-connected disability (to include the Veteran's service-connected right knee disability), and not due to the natural progress of a nonservice-connected disease?

(c) If the examiner determines that a service-connected disability does increase the lumbar spine disorder's severity beyond the natural progression of the disorder, the examiner should describe the baseline level of severity of the lumbar spine disorder that would be expected without the aggravation or before the onset of aggravation due to the service-connected disability.

The medical basis for all opinions expressed should be discussed for the record.  It would be helpful if the examiner, in expressing his or her opinion, would use the language "likely," "unlikely" or "at least as likely as not."  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

2.  The RO/AMC shall ask the original July 2008 VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA examination to ascertain the etiology of his currently diagnosed left knee disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should address the following:

(a) Is it at least as likely as not (a 50 percent likelihood, or greater) that the current left knee disorder is proximately due to a service- connected disability, to include the Veteran's service-connected right knee disability? 

(b) Is it at least as likely as not (a 50 percent likelihood, or greater) that the current left knee disorder is increased in severity as a result of a service-connected disability (to include the Veteran's service-connected right knee disability), and not due to the natural progress of a nonservice-connected disease?

(c) If the examiner determines that a service-connected disability does increase the left knee disorder's severity beyond the natural progression of the disorder, the examiner should describe the baseline level of severity of the left knee disorder that would be expected without the aggravation or before the onset of aggravation due to the service-connected disability.

The medical basis for all opinions expressed should be discussed for the record.  It would be helpful if the examiner, in expressing his or her opinion, would use the language "likely," "unlikely" or "at least as likely as not."  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

3.  After the above actions have been completed, readjudicate the Veteran's claims for entitlement to service connection for degenerative joint disease of the left knee, to include as secondary to the Veteran's service-connected right knee disability, and entitlement to service connection for a chronic lumbosacral strain (claimed as a low back condition), to include as secondary to the Veteran's service-connected right knee disability.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case, and afford the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


